   Case: 4:17-cv-02589-JAR Doc. #: 8 Filed: 09/03/20 Page: 1 of 4 PageID #: 32


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


       DANIEL WAYNE FLYNN,                      )
                                                )
                   Movant,                      )
                                                )
             vs.                                )          Case No. 4:17-cv-02589-JAR
                                                )
       UNITED STATES OF AMERICA,                )
                                                )
                   Respondent.                  )


                                 MEMORANDUM AND ORDER

       This matter is before the Court on Movant Daniel Wayne Flynn’s Motion to Vacate, Set

Aside or Correct Sentence filed pursuant to 28 U.S.C. § 2255. (Doc. 1). Respondent United States

of America responded (Doc. 5), and Movant filed a reply. (Doc. 6). For the reasons discussed

below, the motion will be denied.

                                         Background

       On November 19, 2012, Movant signed a guilty plea agreement admitting knowing

violation of 18 U.S.C. § 451 by having falsely made counterfeit Federal Reserve Notes with intent

to defraud. (United States v. Flynn, No. 4:12-CR-00399-JAR, Doc. 51). Movant was sentenced to

38 months imprisonment and three years of supervised release. (Id., Doc. 84). While under

supervised release, Movant was arrested for domestic assault. (Id., Doc. 101). On May 18, 2017,

Movant appeared in person, represented by counsel, at which time he waived his right to any

hearing and clearly acknowledged that if a hearing were held the court would find “by a

preponderance of the evidence . . . that [Movant has] committed a new state offense of domestic

assault in the second degree.” (Id., Doc. 131). Accordingly, a Judgment for Revocation was



                                                    1
   Case: 4:17-cv-02589-JAR Doc. #: 8 Filed: 09/03/20 Page: 2 of 4 PageID #: 33


entered, and Movant was sentenced to 24 months imprisonment and 12 months of supervised

release. (Id., Doc. 122).

       Movant filed a Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

on October 16, 2017. (Doc. 1). Movant claims ineffective assistance of counsel under the

standard established in Strickland v. Washington, 466 U.S. 668 (1984). Specifically, Movant

argues that his counsel was aware that the state charges for domestic assault were going to be

dismissed within a week of his supervised release revocation hearing, and accordingly should

have requested a continuance until that time. Respondent cites ample evidence demonstrating

that Movant committed the domestic assault and notes the state charges were dismissed in large

part because Movant was returning to federal prison. (Doc. 5). Respondent also observes that

Movant has yet to deny committing the domestic assault and violating the terms of his

supervised release. (Id.). Movant replies that Respondent’s recounting does not reflect Movant’s

discussions with his attorney. (Doc. 6).

                                            Legal Standards

       A § 2255 movant is entitled to relief when his sentence “was imposed in violation of the

Constitution or laws of the United States.” Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir.

2011) (citing 28 U.S.C. § 2255). The movant must show that the “claimed error constituted ‘a

fundamental defect which inherently results in a complete miscarriage of justice.’” Id. (quoting

United States v. Addonizio, 442 U.S. 178, 185 (1979)).

       To prove ineffective assistance of counsel, a movant must show that his attorney’s

performance was objectively unreasonable, and that he was prejudiced as a result. Strickland v.

Washington, 466 U.S. 668, 687 (1984). To establish prejudice, the movant must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. The standard is “highly deferential.” Id. at 689.
                                                     2
    Case: 4:17-cv-02589-JAR Doc. #: 8 Filed: 09/03/20 Page: 3 of 4 PageID #: 34


                                                  Analysis

        Movant has failed to demonstrate that his counsel’s decision not to request a continuance

was objectively unreasonable, or that he was prejudiced as a result. Before the supervised release

revocation hearing, Movant’s counsel frequently spoke with the state prosecutor, obtained multiple

continuances of the hearing, and consistently communicated the reason for such continuances to

Movant. (Doc. 6-1). In total, Movant’s counsel obtained four continuances before Movant finally

appeared. (United States v. Flynn, No. 4:12-CR-00399-JAR, Docs. 111; 115; 118; 120).

        Ultimately, on May 18, 2017, Movant appeared willingly for his supervised release

revocation hearing, waived all rights to a hearing, and admitted that the government could prove

by a preponderance of the evidence that he had violated the terms of his supervised release by

committing domestic assault. (Id., Doc. 131). Movant’s counsel specifically noted that Movant

had not committed a probation violation for 14 months prior to the domestic assault and

appropriately sought credit for Movant’s time spent in state and federal custody while the

revocation was continued. (Id.). “[S]trategic choices made after thorough investigation of law and

facts relevant to plausible options are virtually unchallengeable.” Strickland, at 690. The strategic

choices made by Movant’s counsel were all entirely reasonable given the circumstances.

        Movant also cannot show prejudicial effect. In order to prove prejudice, Movant would

have to demonstrate that a fifth continuance would have been granted, the state charges would

have been dismissed, and the outcome of the supervised release revocation hearing would have

been different. Even if Movant’s counsel had obtained a fifth continuance and the state charges

had in fact been dismissed, which appears unlikely, 1 Movant has not demonstrated a reasonable

probability that such events would have changed the outcome. Movant fully admitted that the



1
 As discussed above, Respondent argues that the charges were only eventually dismissed because Movant was being
sentenced to federal prison. Respondent represents that Movant’s counsel agrees this representation is accurate.
                                                           3
   Case: 4:17-cv-02589-JAR Doc. #: 8 Filed: 09/03/20 Page: 4 of 4 PageID #: 35


government could prove by a preponderance of the evidence that he had committed domestic

assault. Respondent notes that the government had a police report, witness statements, and physical

evidence showing the assault had occurred. Indeed, Movant has yet to claim that he did not commit

the domestic assault. Because Movant’s counsel requesting a fifth continuance would have had no

material impact on Movant’s probation revocation, failure to request a continuance was not

prejudicial.

                                            Conclusion

       The Court concludes that counsel’s performance was neither objectively unreasonable nor

prejudicial. Movant’s claim fails on the merits and therefore he is not entitled to habeas relief.



       Accordingly,

       IT IS HEREBY ORDERED that Movant Daniel Wayne Flynn’s Motion to Vacate, Set

Aside or Correct Sentence filed pursuant to 28 U.S.C. § 2255 (Doc. 1) is DENIED.

       FURTHER the Court finds that, because Movant cannot make a substantial showing of

the denial of a constitutional right, the Court will not issue a certificate of appealability. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834 (1998). A judgment

dismissing this case is filed herewith.



       Dated this 3rd day of September, 2020.


                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                      4
